

116 S3555 IS: Trade Adjustment Assistance For Workers Reauthorization Act of 2020
U.S. Senate
2020-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3555IN THE SENATE OF THE UNITED STATESMarch 20, 2020Ms. Stabenow (for herself and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo expand the trade adjustment assistance for workers program, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Trade Adjustment Assistance For Workers Reauthorization Act of 2020.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.TITLE I—Trade adjustment assistance programSec. 101. Filing petitions.Sec. 102. Adjustment assistance for retaliatory tariff increases.Sec. 103. Adjustment assistance for supply chain disruptions and decreased exports during public health emergencies.Sec. 104. Eligibility of staffed workers and teleworkers.Sec. 105. Application of determinations of eligibility to workers employed by successors-in-interest.Sec. 106. Provision of benefit information to workers.Sec. 107. Modifications to trade readjustment allowances.Sec. 108. Provision of information on work-based learning opportunities.Sec. 109. Training for workers.Sec. 110. Eligibility criteria for reemployment trade adjustment assistance.Sec. 111. Subpoena power.Sec. 112. Data collection with respect to training.Sec. 113. Extension of trade adjustment assistance program.Sec. 114. Sense of Congress.Sec. 115. Effective date; applicability.TITLE II—Amendments to Worker Adjustment and Retraining Notification ActSec. 201. Worker Adjustment and Retraining Notification Act.TITLE III—Health care tax creditSec. 301. Extension of credit for health insurance costs.ITrade adjustment assistance program101.Filing petitionsSection 221(a)(1)(A) of the Trade Act of 1974 (19 U.S.C. 2271(a)(1)(A)) is amended to read as follows:(A)Two or more workers in the group of workers..102.Adjustment assistance for retaliatory tariff increases(a)In generalSection 222(a)(2) of the Trade Act of 1974 (19 U.S.C. 2272(a)(2)) is amended—(1)in subparagraph (A)(iii), by striking or at the end;(2)in subparagraph (B)(ii), by striking the period at the end and inserting ; or; and(3)by adding at the end the following:(C)(i)the sales or production, or both, of such firm have decreased;(ii)exports of articles produced or services supplied by such workers' firm have decreased;(iii)the decrease in exports described in clause (ii) resulted in whole or in part from duties imposed on such exports by a foreign country in response to duties imposed by the United States on imports from that country; and(iv)the decrease in exports described in clause (ii) contributed importantly to such workers’ separation or threat of separation and to the decline in the sales or production of such firm..(b)Consultations with respect to foreign retaliatory actionsSection 222 of the Trade Act of 1974 (19 U.S.C. 2272) is amended by adding at the end the following:(f)Consultations with respect to foreign retaliatory actionsIn making determinations under subsection (a)(2)(C), the Secretary shall consult with the Under Secretary of Commerce for International Trade with respect to whether duties imposed on exports by a foreign country are imposed in response to duties imposed by the United States on imports from that country..103.Adjustment assistance for supply chain disruptions and decreased exports during public health emergencies(a)In generalSection 222(a)(2) of the Trade Act of 1974 (19 U.S.C. 2272(a)(2)), as amended by section 102, is further amended—(1)in subparagraph (B)(ii), by striking or at the end;(2)in subparagraph (C)(iv), by striking the period at the end and inserting ; or; and(3)by adding at the end the following:(D)(i)the sales or production, or both, of such firm have decreased;(ii)the decrease in sales or production, or both, of such firm resulted in whole or in part from a decrease in imports of components or supplies that—(I)are directly incorporated into an article produced by such firm; and(II)are not available in sufficient quantities in the United States; and(iii)the decrease in imports of components or supplies described in clause (ii) contributed importantly to such workers’ separation or threat of separation and to the decline in the sales or production of such firm; or(E)(i)the sales or production, or both, of such firm have decreased;(ii)exports of articles produced or services supplied by such workers’ firm have decreased;(iii)the decrease in exports described in clause (ii) occurred during a period during which—(I)a public health emergency declared under section 319 of the Public Health Service Act (42 U.S.C. 247d) is in effect for the jurisdiction in which such firm is located; or(II)a national emergency declared under section 201 of the National Emergencies Act (50 U.S.C. 1621) with respect to public health and safety within the United States is in effect; and(iv)the decrease in exports described in clause (ii) contributed importantly to such workers’ separation or threat of separation and to the decline in the sales or production of such firm..(b)Public health emergency definedSection 222(c) of the Trade Act of 1974 (19 U.S.C. 2272(c)) is amended by adding at the end the following:(5)Public health emergencyThe term public health emergency means a public health emergency declared—(A)by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d); or (B)by a public health official of a State with authority to declare such an emergency for the State or a jurisdiction within the State..(c)Special rulesSection 223 of the Trade Act of 1974 (19 U.S.C. 2272) is amended by adding at the end the following:(f)Special rules relating to supply chain disruption and public health emergencies(1)Waiver authorityDuring a period described in subparagraph (E)(iii) of section 222(a)(2), the Secretary may waive any requirement of this chapter that the Secretary determines is necessary to ensure that a group of workers who meets the eligibility requirements described in subparagraphs (D) and (E) of that section is certified as eligible to apply for adjustment assistance and that such workers begin receiving benefits under this chapter as expeditiously as possible.(2)Expedited certification(A)In generalIf the case of a petition described in subparagraph (C), the Secretary may—(i)waive all applicable hearings or investigations; and(ii)subject to subparagraph (B), issue a certification of eligibility covering that group of workers as soon as possible.(B)Denials; requirementsThe Secretary may—(i)require such information as is necessary for the Secretary to issue a certification of eligibility pursuant to a petition described in subparagraph (C); and(ii)determine not to issue such a certification if the Secretary determines that the preponderance of the evidence indicates that the group of workers covered by the petition does not meet the eligibility requirements described in subparagraph (D) or (E) of section 222(a)(2).(C)Petitions describedA petition described in this subparagraph is a petition for certification of eligibility to apply for adjustment assistance for a group of workers under section 221(a)(1)—(i)based on the eligibility requirements described in subparagraph (D) or (E) of section 222(a)(2); and(ii)filed by—(I)the certified or recognized union or other duly authorized representative of such workers;(II)such workers' firm; or(III)a State agency..104.Eligibility of staffed workers and teleworkersSection 222 of the Trade Act of 1974 (19 U.S.C. 2272), as amended by section 102(b), is further amended by adding at the end the following:(h)Treatment of staffed workers and teleworkers(1)In generalFor purposes of subsection (a), workers in a firm include staffed workers and teleworkers.(2)DefinitionsIn this subsection:(A)Staffed workerThe term staffed worker means a worker who performs work under the operational control of a firm that is the subject of a petition filed under section 221, even if the worker is directly employed by another firm.(B)TeleworkerThe term teleworker means a worker who works remotely but who reports to the location listed for a firm in a petition filed under section 221..105.Application of determinations of eligibility to workers employed by successors-in-interestSection 223 of the Trade Act of 1974 (19 U.S.C. 2273), as amended by section 103(c), is further amended by adding at the end the following:(g)Treatment of workers of successors-in-InterestIf the Secretary certifies a group of workers of a firm as eligible to apply for adjustment assistance under this chapter, a worker of a successor-in-interest to that firm shall be covered by the certification to the same extent as a worker of that firm..106.Provision of benefit information to workersSection 225(b) of the Trade Act of 1974 (19 U.S.C. 2275(b)) is amended—(1)by redesignating paragraph (2) as paragraph (3);(2)by inserting after paragraph (1) the following:(2)The Secretary shall provide a second notice to a worker described in paragraph (1) before the worker has exhausted all rights to any unemployment insurance to which the worker is entitled (other than additional compensation described in section 231(a)(3)(B) funded by a State and not reimbursed from Federal funds).; (3)in paragraph (3), as redesignated by paragraph (1), by inserting print or digital before newspapers; and(4)by adding at the end the following:(4)For purposes of providing outreach regarding the benefits available under this chapter to workers covered by a certification made under subchapter A, the Secretary may take any necessary actions, including the following:(A)Collect the email addresses and telephone numbers of such workers from the employers of such workers to provide outreach to such workers.(B)Partner with certified or recognized union or other duly authorized representatives of such workers.(C)Hire peer support workers to perform outreach to other workers covered by that certification.(D)Use advertising methods and public information campaigns, including social media, in addition to notice published in print or digital newspapers under paragraph (3)..107.Modifications to trade readjustment allowances(a)Payment To complete trainingSection 233 of the Trade Act of 1974 (19 U.S.C. 2293) is amended—(1)in subsection (a)—(A)in paragraph (2), by inserting after 104-week period the following: (or, in the case of an adversely affected worker who requires a program of prerequisite education or remedial education (as described in section 236(a)(5)(D)) in order to complete training approved for the worker under section 236, the 130-week period);(B)in paragraph (3), by striking 65 additional weeks in the 78-week period and inserting 78 additional weeks in the 91-week period; and(C)in the flush text, by striking 78-week period and inserting 91-week period; and(2)by amending subsection (f) to read as follows:(f)Payment of trade readjustment allowances To complete trainingNotwithstanding any other provision of this section, in order to assist an adversely affected worker to complete training approved for the worker under section 236 that includes a program of prerequisite education or remedial education (as described in section 236(a)(5)(D)), and in accordance with regulations prescribed by the Secretary, payments may be made as trade readjustment allowances for up to 26 additional weeks in the 26-week period that follows the last week of entitlement to trade readjustment allowances otherwise payable under this chapter..(b)Payment to workers in on-the-Job training, customized training, or apprenticeship programsSection 233(d) of the Trade Act of 1974 (19 U.S.C. 2293(d)) is amended to read as follows:(d)Payment to workers in on-the-Job training, customized training, or apprenticeship programs(1)In generalExcept as provided in paragraph (2) and notwithstanding any other provision of this chapter, a trade readjustment allowance may be paid under this part to an adversely affected worker for any week during which the worker is receiving on-the-job training or customized training, or is participating in a registered apprenticeship program, under section 236.(2)Income limitationThe Secretary shall reduce the amount of the trade readjustment allowance otherwise payable to a worker under paragraph (1) to ensure that the sum of the income of the worker from the on-the-job training, customized training, or apprenticeship program described in that paragraph and the trade readjustment allowance paid to the worker under that paragraph does not exceed $55,000 during a year..108.Provision of information on work-based learning opportunitiesSection 235(3) of the Trade Act of 1974 (19 U.S.C. 2295(3)) is amended by inserting after regional areas the following: (including information about registered apprenticeship programs, on-the-job training opportunities, and other work-based learning opportunities).109.Training for workersSection 236 of the Trade Act of 1974 (19 U.S.C. 2296) is amended—(1)in subsection (a)—(A)in paragraph (1)—(i)by striking subparagraph (A); and(ii)by redesignating subparagraphs (B) through (F) as subparagraphs (A) through (E), respectively;(B)in paragraph (2)—(i)by striking subparagraph (A);(ii)by redesignating subparagraphs (B) through (E) as subparagraphs (A) through (D), respectively;(iii)in clause (i) of subparagraph (A), as redesignated by clause (ii), by striking subparagraph (C) and inserting subparagraph (D);(iv)by striking subparagraph (D), as so redesignated; and(v)by striking subparagraph (B)(i) each place it appears and inserting subparagraph (A)(i);(C)in paragraph (3), by striking paragraph (1)(C) and inserting paragraph (1)(B);(D)in paragraph (5)(E), by inserting , including a pre-apprenticeship program, after coursework; and (E)in paragraph (9)(B)—(i)in clause (i), by striking paragraph (1)(E) and inserting paragraph (1)(D); and(ii)in clause (ii), by striking paragraph (1)(F) and inserting paragraph (1)(E); (2)in subsection (c)(3)(B), by striking , but may not exceed 104 weeks in any case; (3)by striking subsection (e);(4)by redesignating subsections (f) and (g) as subsections (e) and (f), respectively; and(5)by adding at the end the following:(g)Reimbursement for out-of-Pocket training expensesIf the Secretary approves training for a worker under paragraph (1) of subsection (a), the Secretary may reimburse the worker for out-of-pocket expenses relating to training programs described in paragraph (5) of that subsection that were incurred by the worker on and after the date of the worker's total or partial separation and before the date on which the certification of eligibility under section 222 that covers the worker is issued.(h)Pre-Apprenticeship definedFor purposes of subsection (a)(5)(D), the term pre-apprenticeship, with respect to a program, means an initiative or set of strategies that is designed to prepare individuals to enter and succeed in an apprenticeship program registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.)..110.Eligibility criteria for reemployment trade adjustment assistanceSection 246(a) of the Trade Act of 1974 (19 U.S.C. 2318(a)) is amended—(1)in paragraph (3)(B)(ii), by striking $50,000 and inserting $55,000; and(2)in paragraph (4)(A), by striking the earlier of and all that follows and inserting the date on which the worker obtains reemployment described in paragraph (3)(B).. 111.Subpoena powerSection 249 of the Trade Act of 1974 (19 U.S.C. 2321) is amended—(1)in subsection (a), by adding at the end the following: That authority includes the authority of States to require, by subpoena, a firm to provide information on workers employed by, or totally or partially separated from, the firm that is necessary to make a determination under this chapter or to provide outreach to workers, including the names and address of workers.; and(2)by adding at the end the following:(c)Enforcement of subpoenas by StatesA State may enforce compliance with a subpoena issued under subsection (a)—(1)as provided for under State law; and(2)by petitioning an appropriate United States district court for an order requiring compliance with the subpoena..112.Data collection with respect to trainingSection 249B of the Trade Act of 1974 (19 U.S.C. 2323) is amended—(1)in subsection (b)—(A)in paragraph (1)(C)—(i)by redesignating clauses (i) and (ii) as clauses (ii) and (iii), respectively; and(ii)by inserting before clause (ii), as so redesignated, the following:(i)the county or countries in which increased imports, shifts in production, and other bases of eligibilities under section 222 originated;; and(B)in paragraph (4)(B), by inserting training provider, after age,; and(2)in subsection (e)(1), by striking subparagraph (C) and inserting the following:(C)the data collected under this section, in a format searchable by petition number, firm, city, State, Standard Industrial Classification, North American Industry Classification System, basis of certification, country of origin, and timeframe, with an option to receive search results in an electronic spreadsheet format, which shall include—(i)firm;(ii)city;(iii)State;(iv)petitioners;(v)union at facility;(vi)Standard Industrial Classification;(vii)North American Industry Classification System;(viii)description of the article produced or service supplied by the firm identified in the petition;(ix)decision date;(x)decision;(xi)basis of certification;(xii)reason provided in section 3.1 of the petition;(xiii)country where the basis of eligibility originated;(xiv)number of workers certified;(xv)number of workers who received benefits;(xvi)median earnings of post-training in State (or from a particular certification);(xvii)impact date; and(xviii)expiration date; and.113.Extension of trade adjustment assistance program(a)Repeal of termination provision(1)In generalSection 285 of the Trade Act of 1974 (19 U.S.C. 2271 note) is repealed.(2)Clerical amendmentThe table of contents for the Trade Act of 1974 is amended by striking the item relating to section 285.(b)Repeal of snapback provisionSection 406 of the Trade Adjustment Assistance Reauthorization Act of 2015 (Public Law 114–27; 129 Stat. 379) is repealed.(c)Reemployment trade adjustment assistanceSection 246(b)(1) of the Trade Act of 1974 (19 U.S.C. 2318(b)(1)) is amended by striking June 30, 2021 and inserting September 30, 2027.(d)Authorizations of appropriations(1)Trade adjustment assistance for workersSection 245(a) of the Trade Act of 1974 (19 U.S.C. 2317(a)) is amended by striking June 30, 2021 and inserting September 30, 2027.(2)Trade adjustment assistance for firmsSection 255(a) of the Trade Act of 1974 (19 U.S.C. 2345(a)) is amended by striking 2021 and inserting 2027.114.Sense of CongressIt is the sense of Congress that, in administering the trade adjustment assistance program under chapter 2 of title II of the Trade Act of 1974 (19 U.S.C. 2271 et seq.), a State should—(1)prioritize providing training that leads to employment outcomes that replace 100 percent of an adversely affected worker’s wages; and(2)steer workers toward training that leads to a livable wage and sustainable employment. 115.Effective date; applicability(a)In generalThe amendments made by this title take effect on the date of the enactment of this Act and apply with respect to a worker in a group of workers certified as eligible to apply for adjustment assistance under section 222 of the Trade Act of 1974 (19 U.S.C. 2272) before, on, or after such date of enactment.(b)Applicability to workers receiving benefits before date of enactmentA worker who began receiving benefits under subchapter B of chapter 2 of title II of the Trade Act of 1974 (19 U.S.C. 2291 et seq.) before the date of the enactment of this Act shall receive benefits under such subchapter, as amended by this title, for any week beginning on and after that date during which the worker is eligible for such benefits under such chapter, as so amended.IIAmendments to Worker Adjustment and Retraining Notification Act201.Worker Adjustment and Retraining Notification Act(a)DefinitionsSection 2 of the Worker Adjustment and Retraining Notification Act (29 U.S.C. 2101) is amended to read as follows:2.Definitions; exclusions from definition of loss of employment(a)DefinitionsAs used in this Act:(1)Affected employeeThe term affected employee means a full-time or part-time employee who may reasonably be expected to experience an employment loss as a consequence of a proposed plant closing or mass layoff by the employee's employer.(2)Employer(A)In generalThe term employer means any business enterprise that—(i)employs 50 or more employees, including part-time employees and including employees of the nominal employer and any entity that is the nominal employer's direct or indirect parent or is integrated with the nominal employer; or(ii)has an annual payroll of at least $2,000,000.(B)DefinitionsFor the purposes of this paragraph:(i)IntegratedThe term integrated, when used with respect to a business enterprise, means an entity whose relationship with another business enterprise includes—(I)common ownership;(II)common directors or officers;(III)de facto exercise of control;(IV)unity of personnel policies emanating from a common source; or(V)dependency of operations.(ii)ParentThe term parent means an entity, regardless of its financial interest in the nominal employer, that participates directly or indirectly in making decisions that affect the employees of the nominal employer or of multiple entities controlled by 1 person for a common business purpose.(iii)ConsiderationIn determining whether an entity is integrated with or a direct or indirect parent of a business enterprise that is the nominal employer, substantial weight shall be given to any decisionmaking responsibility the entity had for the practice that gave rise to the violation of this Act.(3)Employment lossSubject to subsection (b), the term employment loss means—(A)an employment termination, other than a discharge for cause, voluntary departure, or retirement;(B)a layoff exceeding 3 months; or(C)a reduction in hours of work of more than 50 percent during each month of any 3-month period.(4)Mass layoff(A)In generalThe term mass layoff means a reduction in force that results in an employment loss during any 90-day period—(i)for 10 or more employees of an employer at a single site of employment, as calculated under subparagraph (B); or(ii)for 250 or more employees of an employer, irrespective of employment site.(B)CalculationThe number of employees at a single site who suffer an employment loss shall be calculated in a manner that includes—(i)all such employees who work at the physical location of the site; and(ii)all such employees who work remotely and—(I)are assigned to or otherwise associated with the site;(II)receive assignments or training from the site;(III)report to a manager associated with the site; or(IV)whose job loss was a foreseeable consequence of a reduction in force at the site.(5)Plant closingThe term plant closing means the permanent or temporary shutdown of a single site of employment, or one or more facilities or operating units within a single site of employment, that results in an employment loss at the single site of employment during any 30-day period for 5 or more employees, calculated in the same manner as described in paragraph (4)(B). (6)RepresentativeThe term representative means an exclusive representative of employees within the meaning of section 8(f) or 9(a) of the National Labor Relations Act (29 U.S.C. 158(f); 159(a)) or section 2 of the Railway Labor Act (45 U.S.C. 152).(7)SecretaryThe term Secretary means the Secretary of Labor.(8)Unit of local governmentThe term unit of local government means any general purpose political subdivision of a State which has the power to levy taxes and spend funds, as well as general corporate and police powers.(b)Exclusions from employment loss due to a plant closing or mass layoffAn employee shall not be considered to have experienced an employment loss due to a plant closing or mass layoff if the plant closing or mass layoff is the result of the relocation or consolidation of part or all of the employer’s business and, prior to the plant closing or mass layoff—(1)the employer offers to transfer the employee to a different site of employment within a reasonable commuting distance with no more than a 3-month break in employment; or(2)the employer offers to transfer the employee to any other site of employment regardless of distance with no more than a 3-month break in employment, and the employee accepts within 30 days of the offer or of the plant closing or mass layoff, whichever is later..(b)Availability of trade adjustment assistanceSection 3(a) of the Worker Adjustment and Retraining Notification Act (29 U.S.C. 2102(a)) is amended—(1)in the first sentence—(A)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively; and(B)by striking An employer and inserting (1) An employer;(2)in the second sentence, by striking If there and inserting the following:(2)If there; and(3)by adding at the end the following:(3)If the plant closing or mass layoff involved is caused by conditions described in section 222(a)(2) of the Trade Act of 1974 (19 U.S.C. 2272(a)(2)), then, in serving notice under paragraph (1)(A), the employer shall include in the notice information on the availability of adjustment assistance under chapter 2 of title II of the Trade Act of 1974 (19 U.S.C. 2271 et seq.) for eligible workers..(c)Notice requirements relating to shifts in productionSection 3 of the Worker Adjustment and Retraining Notification Act (29 U.S.C. 2102) is amended—(1)in subsection (d), by striking (2) or (3) and inserting (4)(A) or (5); and(2)by adding at the end the following:(e)Statement relating to shifts in production of articles or supply of services(1)If the plant closing or mass layoff involved is caused by conditions described in section 222(a)(2)(B) of the Trade Act of 1974 (19 U.S.C. 2272(a)(2)(B)), then, in serving notice under subsection (a), the employer shall include in the notice a statement that the closing or layoff was so caused.(2)Each State that receives a notice under subsection (a) that includes a statement described in paragraph (1) shall notify the Secretary of that receipt, immediately file a petition under subsection (a)(1) of section 221 of the Trade Act of 1974 (19 U.S.C. 2271) on behalf of that group of workers, and act as the petitioner for that petition under this chapter. (3)If the Secretary receives a petition under paragraph (2) regarding a plant closing or mass layoff affecting a group of workers, the Secretary shall—(A)immediately initiate an investigation under subsection (a)(3) of that section 221; (B)immediately waive the requirements for a hearing under subsection (b) of that section 221; and(C)unless the Secretary issues a determination that includes substantial evidence that the petition has not met the requirements of paragraph (1) or (2)(B) of section 222(a) of the Trade Act of 1974 (19 U.S.C. 2272(a)) within 20 days after receipt of the petition—(i)certify the group of workers under section 222 of that Act (19 U.S.C. 2272); or(ii)be considered to have issued such certification on the 21st day after receipt of the petition. (4)Even after the Secretary issues such a certification for a group of workers at a firm under paragraph (3)(C), the Secretary may conduct an investigation under subsection (a)(3) of that section 221 to identify additional groups of workers who may be eligible for benefits under this chapter.(f)Notification of downstream producers and suppliersOn certification of a group of workers as described in subsection (e)(3)(C), the Secretary, in conjunction with the State in which the site of employment involved is located, shall—(1)endeavor to identify downstream producers and suppliers as defined in section 222(c) of the Trade Act of 1974 (19 U.S.C. 2272(c)) that are potentially impacted by the plant closing or mass layoff involved; (2)provide to such producers and suppliers—(A)concerning benefits available under chapter 2 of title II of the Trade Act of 1974 (19 U.S.C. 2271 et seq.), a description of the benefits, of the means for filing a petition and applying for such benefits, and of the availability of assistance in filing the petition; and(B)concerning benefits available under chapter 3 of that title (19 U.S.C. 2341 et seq.), the description specified in subparagraph (A); and (3)direct the producers and suppliers to provide to their workers the description specified in paragraph (2)(A), concerning benefits described in paragraph (2)(A).(g)State transmittal of noticesEach State that receives 1 or more notices described in subsection (a)(2) during a calendar quarter shall, not later than 10 days after the end of the quarter, transmit the notices to the Secretary..(d)Administrative enforcement and databaseSection 5 of the Worker Adjustment and Retraining Notification Act (29 U.S.C. 2014) is amended—(1)by redesignating subsection (b) as subsection (d); and(2)by inserting after subsection (a) the following:(b)Administrative enforcement(1)The Secretary may impose a fine on any employer who orders a plant closing or mass layoff in violation of section 3.(2)The Secretary shall deposit the fines in an account. Funds in the account shall be available to States, without appropriation, for an activity authorized under subchapter B of chapter 2 of title II of the Trade Act of 1974 (19 U.S.C. 2291 et seq.).(c)Database(1)In generalThe Secretary shall establish and maintain a database, available to the public, of notices served under section 3(a).(2)FeaturesIn carrying out paragraph (1), the Secretary shall ensure that all such notices are accessible and searchable by including in the database—(A)a link to the notices, or files containing the notices in portable document format; and(B)an interactive map and search tool that is capable of—(i)sorting the notices, by date and region of the plant closings and mass layoffs described in the notices; and(ii)enabling the user to locate plant closings and mass layoffs of various sizes, in terms of numbers of employees affected.(3)Other information(A)In generalThe Secretary shall ensure that the database includes, for each such notice, information on the political subdivision, county, and local area where the plant closing or mass layoff takes place, the number of affected workers, the date of the notice, the date of the beginning of the plant closing or mass layoff, and the North American Industry Classification System code for the affected industry.(B)DefinitionIn this paragraph, the term local area has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).. (e)Report on plant closings and mass layoffsThe Worker Adjustment and Retraining Notification Act is amended by inserting after section 10 (29 U.S.C. 2109) the following:10A.Report on plant closings and mass layoffsThe Secretary shall annually prepare, submit to Congress, and make available to the public, a report that specifies, for the year involved—(1)the number of plant closings and mass layoffs that occurred, for which employers were subject to the notification requirements of section 3; and(2)the number of such plant closings and mass layoffs for which employers met the requirements..(f)Conforming amendments(1)Worker adjustment and retraining notification actSections 8(a) and 11 of the Worker Adjustment and Retraining Notification Act (29 U.S.C. 2107(a), 2101 note) are amended by striking of Labor. (2)Trade act of 1974Section 223(a) of the Trade Act of 1974 (19 U.S.C. 2273(a)) is amended by inserting (except as provided in section 3(e)(3)(C) of the Worker Adjustment and Retraining Notification Act (29 U.S.C. 2102(e)(3)(C))) after 40 days. IIIHealth care tax credit301.Extension of credit for health insurance costs(a)In generalSubparagraph (B) of section 35(b)(1) of the Internal Revenue Code of 1986 is amended by striking January 1, 2020 and inserting January 1, 2027.(b)Increase in credit percentageSubsection (a) of section 35 of the Internal Revenue Code of 1986 is amended by striking 72.5 percent and inserting 80 percent.(c)Conforming amendmentsSubsections (b) and (e)(1) of section 7527 of the Internal Revenue Code of 1986 are each amended by striking 72.5 percent and inserting 80 percent.(d)Effective dateThe amendments made by this section shall apply to coverage months beginning after December 31, 2019.